 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA

10    SAMUEL LOVE,                              Case No. 3:19-CV-01669-RS
11                 Plaintiff,                   ORDER TO EXTEND DATE
                                                FOR FILING DISMISSAL
12       v.
13    REBECCA B. SOUSA-HICKORY;
      and Does 1-10,
14
                   Defendants.
15
16
17
18            Having read the stipulation of the parties, and for good cause shown,
19   the Court hereby GRANTS the request. The deadline to file a Stipulation for
20   Dismissal shall be extended up to and including to May 6, 2020.    Order to Show
     Cause Hearing set for May 14, 2020 at 1:30 p.m.
21
22   IT IS SO ORDERED.
23
24
25   Dated: 4/3/2020                   _____________________________________
26                                     HONORABLE RICHARD SEEBORG
                                       United States District Judge
27
28



                                            1

     Order                                                                3:19-CV-01669-RS
